This case is companion to the case of Railroad Commission et al. v. Bates, 108 S.W.2d 286, this day decided by this court. By agreement the controlling issues of law and fact are the same, and copies of the briefs in the Bates Case have been filed as the briefs in the instant case. Suffice it to say in the instant case that appellee J. S. Futch alleged in substance that he was engaged prior to the effective date of the Federal Motor Carrier Act of 1935, 49 U.S.C.A. §§ 301-327, in transporting interstate commerce exclusively by some twelve motortrucks over the highways of Texas; that he filed his application with the I. C. C. within the time and in accordance with the terms of the act for a certificate of convenience and necessity, which had been heard but not finally passed upon; and that he was under specific provisions of the act entitled to continue his operations until final action on the application. Appellee also alleged that he had complied with all laws of Texas with respect to kind and character of vehicles used, proper safety lights and appliances, and had furnished all kinds of insurance required. He further alleged that appellants had arrested him and his truck drivers, and were threatening to continue to arrest them unless appellee obtained a certificate of convenience and necessity from the Railroad Commission of Texas, to the irreparable injury of appellee's business; and he prayed a temporary injunction to be made permanent on final hearing. The petition was duly verified, and after notice the temporary injunction was granted on the facts alleged, appellants not having filed an answer nor controverted the facts in any manner.
The order or judgment of the trial court will be affirmed upon the authority of the decision of this court in the Bates Case, supra.
Affirmed.